Name: Commission Directive 96/64/EC of 2 October 1996 adapting to technical progress Council Directive 77/389/EEC on the approximation of the laws of the Member States relating to motor vehicle towing devices (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  marketing;  European Union law;  organisation of transport;  executive power and public service
 Date Published: 1996-10-11

 Avis juridique important|31996L0064Commission Directive 96/64/EC of 2 October 1996 adapting to technical progress Council Directive 77/389/EEC on the approximation of the laws of the Member States relating to motor vehicle towing devices (Text with EEA relevance) Official Journal L 258 , 11/10/1996 P. 0026 - 0031COMMISSION DIRECTIVE 96/64/EC of 2 October 1996 adapting to technical progress Council Directive 77/389/EEC on the approximation of the laws of the Member States relating to motor vehicle towing devices (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/389/EEC of 17 May 1977 on the approximation of the laws of the Member States relating to motor vehicle towing-devices (1), and in particular Article 4 thereof,Whereas Directive 77/389/EEC is one of the separate directives of the EC type-approval procedure which has been established by Directive 70/156/EEC (2), as last amended by Directive 96/27/EC (3); whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC necessitate that each separate Directive has attached to it an information document incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type-approval may be computerized;Whereas these amendments relate only to the administrative provisions contained in the Directive; whereas it is not necessary therefore to invalidate existing approvals to the Directive nor to prevent the registration, sale and entry into service of new vehicles covered by such approvals;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 1. The Articles of Directive 77/389/EEC are amended as follows:- Article 1 reads as follows: '. . . with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery.`,- in Article 2 'Annex` is replaced by 'Annex II`,- in Article 3 'Annex` is replaced by 'Annex II`,- in Article 4 'this Annex` is replaced by 'the Annexes`.2. The Annex to Directive 77/389/EEC are amended in accordance with the Annex to this Directive.Article 2 With effect from 1 October 1997, Member States:- shall no longer grant EC type-approval pursuant to Article 4 (1) of Directive 70/156/EEC, and- may refuse national type-approvalfor a new type of vehicle on grounds relating to the towing devices, if it fails to comply with the provisions of Directive 77/389/EEC, as amended by this Directive.This Directive will not invalidate any approval previously granted under Directive 77/389/EEC nor prevent extension of such approvals under terms of Directive under which they were originally granted.Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 1997. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the occasion of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the texts of the main procedure of the national law that they adopt in the field governed by this Directive.Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5 This Directive is addressed to the Member States.Done at Brussels, 2 October 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 145, 13. 6. 1977, p. 41.(2) OJ No L 42, 23. 2. 1970, p. 1.(3) OJ No L 169, 8. 7. 1996, p. 1.ANNEX AMENDMENTS TO THE ANNEX TO DIRECTIVE 77/389/EEC 1. A list of Annexes is inserted between the Articles and the Annex to read as follows:'LIST OF ANNEXESAnnex I: Administrative provisions for type-approvalAppendix 1: Information documentAppendix 2: Type-approval certificateAnnex II: Towing-devices`2. A new Annex I is inserted to read:'ANNEX IADMINISTRATIVE PROVISIONS FOR TYPE-APPROVAL1. APPLICATION FOR EC TYPE-APPROVAL OF A VEHICLE TYPE1.1. The application for EC type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a vehicle type with regard to its towing devices shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. a vehicle representative of the type to be approved.2. GRANTING OF EC TYPE-APPROVAL OF A VEHICLE TYPE2.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.2.2. A model for the EC type-approval certificate is given in Appendix 2.2.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.3. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS3.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.4. CONFORMITY OF PRODUCTION4.1. Measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.`3. The following two new Appendices 1 and 2 are inserted:'Appendix 1>START OF GRAPHIC>INFORMATION DOCUMENT No ........PURSUANT TO ANNEX I OF COUNCIL DIRECTIVE 70/156/EEC (*) RELATING TO EC TYPE-APPROVAL OF A VEHICLE WITH RESPECT TO THE TOWING-DEVICES(Directive 77/389/EEC, as last amended by Directive . . . /. . . )The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer):0.2. Type and general commercial description(s):0.3. Means of identification of type, if marked on the vehicle (b):0.3.1. Location of that marking:0.4. Category of vehicle (c):0.5. Name and address of manufacturer:0.8. Address(es) of assembly plant(s):1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1. Photographs and/or drawings of a representative vehicle:2. MASSES AND DIMENSIONS (e) (in kg and mm)(Refer to drawing where applicable)2.8. Technically permissible maximum laden mass stated by the manufacturer (y) (maximum and minimum):2.11.5. Vehicle is/is not (1) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC)12. MISCELLANEOUS12.3. Towing device(s)12.3.1. Front: hook/eye/other (1)12.3.2. Rear: hook/eye/other/none (1)12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s):Date, File(*) The item numbers and footnotes used in this Information Document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted.(1) Delete where inapplicable.>END OF GRAPHIC>Appendix 2>START OF GRAPHIC>MODEL(maximum format: A4 (210 Ã  297 mm))EC TYPE-APPROVAL CERTIFICATEStamp of administrationCommunication concerning the:- type-approval (1)- extension of type-approval (1)- refusal of type-approval (1)- withdrawal of type-approval (1)of a type of a vechicle/component/separate technical unit (1) with regard to Directive . . . /. . . /EEC, as last amended by Directive . . . /. . . /ECType-approval number:Reason for extension:SECTION I0.1. Make (trade name of manufacturer):0.2. Type and general commercial description(s):0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):0.3.1. Location of that marking:0.4. Category of vehicle (1) (3):0.5. Name and address of manufacturer:0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark:0.8. Address(es) of assembly plant(s):SECTION II1. Additional information (where applicable): see Addendum2. Technical service responsible for carrying out the tests:3. Date of test report:4. Number of test report:5. Remarks (if any): see Addendum6. Place:7. Date:8. Signature:9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: "?" (e. g. ABC??123??).(3) As defined in Annex II A to Directive 70/156/EEC.Addendum to EC type-approval certificate No ........concerning the type-approval of a vehicle with regard to Directive 77/389/EEC, as last amended by Directive . . . /. . . /EC1. Additional information1.1. Location:1.2. Method of attachment:5. Remarks:>END OF GRAPHIC>`4. The present Annex becomes Annex II.In Section 1.2 'Annex I` is replaced by 'Annex II A`.